Exhibit 10.2

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) dated May 18, 2020, is by
and between ARCADIA BIOSCIENCES, INC., a Delaware corporation (“Borrower”), and
MIDFIRST BANK, a federally chartered savings association (“Lender”).

RECITALS:

A.Borrower and Lender entered into that certain Loan Agreement dated as of the
date hereof (the “Loan Agreement”) pursuant to which the Lender has made a
revolving line of credit loan available to Borrower in the maximum principal
amount of TWO MILLION AND NO/100 DOLLARS ($2,000,000.00) (the “Loan”) upon the
terms and conditions set forth in the Loan Agreement.  All capitalized terms
used in this Agreement and not otherwise defined have the meanings given to such
terms in the Loan Agreement.

B.The Loan is evidenced by that certain Promissory Note dated of even date
herewith, made by Borrower in favor of Lender (the “Note”).

C.Lender and Borrower now desire to enter into this Agreement to grant to Lender
a first priority lien and security interest in and to, and a right of set-off
with respect to, the Deposit Account (as hereinafter defined) to secure
Borrower’s obligations under the Loan Documents.

NOW, THEREFORE, Borrower and Lender hereby agree as follows:

1.Establishment of Controlled Account.

(a)Establishment.  Borrower and Lender agree that substantially concurrently
herewith, that certain deposit account number 2525001671in the name of Borrower
with a minimum balance of Two Million and No/100 Dollars ($2,000,000.00) (the
“Deposit Account”) is established and shall be maintained with Lender.

(b)Control; Disbursements.  Lender has sole control of the Deposit Account.

2.Grant of Security Interest.

(a)As collateral security for the prompt and complete payment when due of all
the Obligations under the Loan Documents, Borrower has granted, bargained, sold,
assigned, pledged, and set over and by these presents does hereby grant,
bargain, sell, assign, pledge, transfer and set over unto the Lender for the
benefit of Lender and its successors and assigns, a security interest in and to,
all of Borrower’s right, title and interest in and to the Deposit Account
(including cash now or hereafter held by the Lender or deposited in the Deposit
Account), together with all rights and proceeds respecting Deposit
Account.  Borrower does hereby grant control of the Deposit Account to Lender in
accordance with the Arizona Uniform Commercial Code.  If requested by Lender,
Borrower authorizes Lender prepare and file one or more UCC financing statements
for

 

 



 

 

 



 

--------------------------------------------------------------------------------

 

filing by Lender with the Arizona Secretary of State (the jurisdiction of
Borrower’s formation), or such other governmental offices as Lender may deem
necessary to perfect its security interests hereunder and Borrower agrees to
execute and deliver one or more control agreements or other documents requested
by Lender.  Borrower authorizes Lender to enter into any agreement or other
instruments as Lender deems necessary to effect control over the Deposit Account
and all amounts on deposit therein.  Notwithstanding anything to the contrary in
this Agreement, the assignment of Borrower’s rights and interests in and to the
Deposit Account and all amounts on deposit therein does not include Borrower
delegating or assigning to Lender any of its obligations under the Deposit
Account and any agreement governing such Deposit Account between Lender, in its
capacity as the administrator of the account, and Borrower.

(b)To the extent that applicable law imposes duties on Lender to exercise
remedies in a commercially reasonable manner, Borrower acknowledges and agrees
that it is not commercially unreasonable for Lender to (i) fail to incur
expenses to prepare the Deposit Account for disposition, (ii) to fail to obtain
governmental or third party consents for the disposition of the Deposit Account,
(iii) to fail to remove liens or encumbrances on or any adverse claims against
the Deposit Account, (iv) to disclaim disposition warranties, or (v) to the
extent deemed appropriate by Lender, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Lender in the
collection or disposition of any of the Deposit Account.  Borrower acknowledges
that the purpose of this Section 2(b) is to provide non-exhaustive indications
of what actions or omissions by Lender would fulfill Lender’s duties under the
Uniform Commercial Code or other law of the State of Arizona or any other
relevant jurisdiction in Lender’s exercise of remedies against the Deposit
Account and that other actions or omissions by Lender shall not be deemed to
fail to fulfill such duties solely on account of not being indicated in this
Section 2(b).  Without limitation upon the foregoing, nothing contained in this
Section 2(b) shall be construed to grant any rights to Borrower or to impose any
duties on Lender that would not have been granted or imposed by this Agreement
or by applicable law in the absence of this Section 2(b).

(c)Borrower represents and warrants to Lender as follows: (a) Borrower’s exact
legal name is as indicated in the introductory paragraph hereof and on the
signature page hereof and (b) Borrower is an organization of the type, and is
organized in the jurisdiction set forth in the introductory paragraph
hereof.  Borrower covenants with Lender as follows: (x) without providing at
least 30 days prior written notice to Lender, Borrower will not change its name,
its place of business or, if more than one, chief executive office, or its
mailing address or organizational identification number if it has one, (y) if
Borrower does not have an organizational identification number and later obtains
one, Borrower shall forthwith notify Lender of such organizational
identification number, and (z) Borrower will not change its type of
organization, jurisdiction of organization or other legal structure.

3.Terms and Conditions.

(a)Administration by Lender of the Deposit Account.  The Deposit Account shall
be held in the sole dominion and control of Lender and shall be administered,
invested

2

--------------------------------------------------------------------------------

 

and managed by Lender in its reasonable discretion, and Borrower shall have no
rights or powers with respect to, or control over, the Deposit Account.

(b)Lender’s Rights.  Lender has, with respect to the amounts deposited by
Borrower into the Deposit Account, all rights and remedies of a secured party
under Articles 8 and 9a of the Arizona Uniform Commercial Code and other
applicable laws.  Borrower does hereby grant Lender, control of the Deposit
Account and any funds therein, as provided by the applicable Uniform Commercial
Code.

(c)Set-Off.  In addition to any other rights and remedies of Lender, Lender is
authorized at any time and from time to time, following the occurrence of an
Event of Default, without prior notice to Borrower (any such notice being waived
by Borrower to the fullest extent permitted by law) to setoff and apply any and
all amounts in Deposit Account at any time held by Lender to or for the credit
or the account of Borrower against any and all obligations of Borrower under the
Loan Documents, now or hereafter existing, irrespective of whether or not Lender
shall have made demand under the Loan Agreement or any other Loan Document and
although such amounts owed may be contingent or unmatured.  If Lender exercises
such setoff right, it agrees promptly to notify Borrower after any such setoff
and application made by Lender and to provide a reasonable accounting of how
such setoff was applied; provided, however, that the failure to give such notice
shall not affect the validity of such setoff and application.

4.Termination and Disbursements from the Deposit Account.  Upon the payment and
performance in full of Borrower’s obligations under the Loan Documents,
including the payment in full of all amounts owing under the Loan by Borrower
and the termination of any commitments for future Advances under the Loan
Documents, Lender agrees to deliver and assign back to Borrower all of Lender’s
rights in and to the Deposit Account and all funds then contained therein.

5.Borrower Waivers.

(a)Note and Notice Waivers.  Borrower waives, to the full extent permitted by
law, presentment, notice of dishonor, protest, notice of protest, notice of
intent to accelerate, notice of acceleration, and all other notices or demands
of any kind (including, without limitation, notice of the acceptance by Lender
of this Agreement, notice of the existence, creation, non-payment, or
non-performance of any or all Obligations, and notice of the acts or omissions
of Lender, excepting only notices specifically provided for in this Agreement.

(b)Waiver of Acts and Omissions of Lender.  Borrower waives any defense to
enforcement of the Obligations or any liens and encumbrances granted by Borrower
based on acts and omissions of Lender.

(c)Waiver of Statute of Limitations.  To the full extent permitted by law,
Borrower waives any and all statutes of limitations as a defense to any or all
Obligations.

(d)Waiver of Law and Equitable Principles Conflicting With This
Agreement.  Borrower waives any and all provisions of law and equitable
principles that conflict with this Agreement.

3

--------------------------------------------------------------------------------

 

6.Remedies.

(a)General.  Notwithstanding any provision to the contrary herein or any of the
other Loan Documents, upon the happening of any Event of Default under the Loan
Agreement, Lender may exercise all rights and remedies available to it under the
Uniform Commercial Code,  hereunder or under any or all of the Loan Documents.

(b)Application of Funds.  From and after the occurrence and during the
continuation of an Event of Default and without notice to or comment from
Borrower, Lender may apply such sums in the Deposit Account to Borrower’s
Obligations under the Loan Documents in such order as Lender may determine, in
its sole and absolute discretion.

(c)Set Off.  In addition to the foregoing contractual right to apply the funds
held in the Deposit Account, if an Event of Default exists and is continuing,
Lender is authorized at any time and from time to time during the continuance of
the Event of Default, without prior notice to Borrower (any such notice being
waived by Borrower to the fullest extent permitted by law) to set-off and apply
any and all deposits or deposit accounts (general or special, time or demand,
provisional or final) at any time held by Lender to or for the credit or the
account of Borrower against any and all obligations of Borrower under the Loan
Documents, now or hereafter existing, irrespective of whether or not Lender
shall have made demand under this Loan Agreement or any other Loan Document and
although such amounts owed may be contingent or unmatured.

7.Further Assurances.  Borrower will, at any time and from time to time, execute
and deliver such further documents, instruments and agreements and do such
further acts as shall be required by law or be requested by Lender in its
reasonable discretion to confirm, perfect, protect or further assure the
interests of Lender hereunder, including but not limited to the perfection and
maintenance of a first priority lien and security interest in the Deposit
Account.

8.No Liability for Lawful Actions.  Neither Lender nor any of its officers,
directors, employees, agents, advisers, attorneys‑in‑fact or affiliates shall be
liable for any action lawfully taken or omitted to be taken by any of them under
or in connection with this Agreement (except for gross negligence or willful
misconduct).

9.Notices.  All notices, requests, demands or other communications to or upon
the parties hereto shall be deemed to have been given or made when mailed,
delivered or transmitted in accordance with the requirements of the Loan
Agreement.

10.No Failure, etc.  No failure to exercise and no delay in exercising on the
part of the Lender of any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof, or the exercise of any
other power or right.  The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by law or at
equity.

11.Waiver; Amendments.  None of the terms and provisions of this Agreement may
be waived, altered, modified or amended except by an instrument in writing
executed by the parties hereto.

4

--------------------------------------------------------------------------------

 

12.Representations, Warranties and Covenants.

(a)Representations.  Borrower hereby represents and warrants to Lender,
effective upon the date hereof:

(i)No filing, recordation, registration or declaration with or notice to any
person or entity is required in connection with the execution, delivery and
performance of this Agreement by Borrower or in order to preserve or perfect the
first priority lien and charge intended to be created hereunder in the Deposit
Account.

(ii)Except for the security interest granted to Lender pursuant to this
Agreement, Borrower is the sole owner of the Deposit Account, having good and
marketable title thereto, free and clear of any and all mortgages, liens,
security interests, encumbrances, claims or rights of others.

(iii)No security agreement, financing statement, control agreement, equivalent
security or lien instrument or continuation statement covering all or any part
of the Deposit Account exists or is on file or of record in any public office,
except such as may have been given or filed by Borrower in favor of Lender.

(b)Covenants.  Without the prior written consent of the Lender, Borrower hereby
covenants and agrees that it will not sell, assign, transfer, exchange or
otherwise dispose of, or grant any option with respect to, the Deposit Account,
nor will it create, incur or permit to exist any pledge, lien, mortgage,
hypothecation, security interest, charge, option or any other encumbrance with
respect to the Deposit Account or any interest therein, except for the security
interest provided for by this Agreement.

(c)Defense of Title.  Borrower hereby covenants and agrees that it will defend
the right, title and security interest of Lender in and to the Deposit Account
against the claims and demands of all persons whomsoever except to the extent
the same arise out of the willful misconduct or gross negligence of Lender.

13.Expenses and Liabilities.  Borrower shall pay all costs and out‑of‑pocket
reasonable expenses of Lender in connection with the maintenance and operation
of this Agreement made in accordance with the terms hereof.  Borrower also
agrees to pay all costs of Lender, including reasonable attorneys’ fees,
incurred with respect to the enforcement of the rights of Lender hereunder.

14.Governing Law. THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ARIZONA WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES.  

15.Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such

5

--------------------------------------------------------------------------------

 

prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

16.Successors and Assigns.  This Agreement and all obligations of Borrower under
this Agreement are binding upon the successors or assigns of Borrower, and,
together with the rights and remedies of Lender hereunder, inure to the benefit
of Lender and their successors and assigns.

17.Indemnification.  Borrower agrees to indemnify and hold harmless Lender, and
its affiliates, officers, directors, employees, attorneys, and other agents from
and against any and all claims, causes of action, and judgments, of any nature,
arising under, or in connection with, this Agreement, the assignment of
Borrower’s rights in and to the Deposit Account, or any other claim made by any
person or entity in connection with this Agreement unless said claim was caused
by the gross negligence or intentional misconduct of Lender.

18.No Third Party Beneficiaries.  This Agreement is for the benefit of Lender
and Borrower only and is not intended to benefit any other third party.

 

 

 

[SIGNATURE PAGE FOLLOWS]




6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed or caused this instrument
to be duly executed and delivered as of the date first above written.

 

BORROWER:

ARCADIA BIOSCIENCES, INC., a Delaware corporation

 

 

By: /s/ Pamela Haley

Name: Pamela Haley

Title: CFO

 

 

 

LENDER:

 

MIDFIRST BANK, a federally chartered savings association

 

 

By: /s/ Ryan Helm

Name: Ryan Helm

Title:  Senior Vice President

 

 

 

7